UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4285



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


CHRISTOPHER MICHAEL JENKINS,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cr-00066-JBF)


Submitted:   August 31, 2007                 Decided:   November 7, 2007


Before MOTZ and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Norfolk, Virginia, for Appellant.         Chuck
Rosenberg, United States Attorney, Jessica M. Norris, Special
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher         Michael      Jenkins    appeals     his    120-month

sentence for being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).                   On appeal, Jenkins

argues    that    under      U.S.   Sentencing     Guidelines     Manual    (“USSG”)

§ 5G1.3(b)(1) (2006), the district court should have considered

whether time served on a Virginia sentence for a related offense

would be credited by the Bureau of Prisons (“BOP”), and if not,

should have adjusted his sentence accordingly.                      The Government

agrees that Jenkins’ sentence should have been adjusted pursuant to

USSG § 5G1.3(b)(1). We vacate Jenkins’ sentence and remand for the

district court to consider USSG § 5G1.3(b).

            “[I]f       a    term   of   imprisonment    resulted    from    another

offense    that    is       relevant     conduct   to   the   instant     offense   of

conviction” and “that was the basis for an increase in the offense

level for the instant offense,” the sentence for the instant

offense shall be imposed as follows:                (1) “the court shall adjust

the sentence for any period of imprisonment already served on the

undischarged term of imprisonment if the court determines that such

period of imprisonment will not be credited to the federal sentence

by the Bureau of Prisons;” and (2) “the sentence for the instant

offense shall be imposed to run concurrently to the remainder of

the undischarged term of imprisonment.”                 USSG § 5G1.3(b)(1)-(2).




                                          - 2 -
            Jenkins’ Virginia abduction conviction was “relevant

conduct” for purposes of his conviction under § 922(g)(1) and “was

the basis for an increase in the offense level” because Jenkins’

offense level was adjusted upward by four levels based on his

commission of the firearm offense “in connection with another

felony offense.”          See USSG § 2K2.1(b)(6) (defining “Specific

Offense Characteristics” for offense of Unlawful Possession of a

Firearm);   see    also    USSG   §    1B1.3(a)(1)(A)     (specific    offense

characteristics determined on the basis of “all acts and omissions”

committed by the defendant).          Therefore, Jenkins was eligible for

concurrent sentences for his state and federal convictions (which

the   district    court    considered    and   ordered)   and   also   for   an

adjustment of his federal sentence for the time he served in state

custody pursuant to the state abduction conviction (which the

district court declined to consider). Because federal law does not

credit to a federal sentence time that will be credited to a state

sentence, it is clear that the BOP would not credit Jenkins’

federal sentence for time served on the state charge.                  See 18

U.S.C. § 3585(b); Va. Code Ann. § 53.1-187.                 Thus, while the

district court indicated that it had no role in the matter, the

court should have considered and applied USSG § 5G1.3(b)(1) to

adjust Jenkins’ sentence.

            Accordingly, we vacate Jenkins’ sentence and remand to

the district court with directions to follow the dictates of USSG


                                      - 3 -
§ 5G1.3(b)(1) in resentencing Jenkins.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                             VACATED AND REMANDED




                              - 4 -